Citation Nr: 1826566	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for polyneuropathy of the left lower extremity, to include the propriety of the reduction from 20 to 0 percent.

2.  Entitlement to an increased rating for polyneuropathy of the right lower extremity, to include the propriety of the reduction from 20 to 0 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of this hearing has been obtained and associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claims, remand is required for a current examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran testified at his June 2017 Board hearing that his symptomatology for his polyneuropathy of the bilateral lower extremities have worsened since his last VA examination.  

The Veteran also testified that his symptoms included numbness, tingling, and that his "leg don't work at all, and when that happens I lay on my floor at home and pretty much do nothing until I can get feeling back in my legs and walk around and do stuff."  He stated it occurred once a month and does not know what causes it.  He stated he felt occasional pain and a "weird burning sensation, it feels like my legs are on fire" but then there are times when his legs work normally.  The Veteran stated his symptoms interfered with his ability to work and he had to take breaks or take the day off.  Overall, the Veteran reported that the VA examinations of record did not accurately reflect his symptomatology.

At the Board hearing the undersigned VLJ encouraged the Veteran to provide a full, comprehensive statement of his symptomatology to the examining VA physician.  The VLJ advised the Veteran that his report should include the frequency, severity, and duration of his symptoms and state how it affected his everyday life.

After the hearing the Veteran underwent a VA peripheral nerve conditions examination for his increased rating claims for his bilateral upper extremities in August 2017.  At this examination his upper and lower extremities were both examined.  However, the Veteran did not have the opportunity to fully report the symptomatology of his bilateral lower extremities; he only spoke of, and the VA examiner only considered, the current severity of his upper extremities.

As such, although the Veteran was afforded a VA examination in August 2017 for his polyneuropathy of the bilateral upper and lower extremities, the Board finds that this examination is inadequate as the Veteran did not have the opportunity to provide a complete report of the symptomatology of his bilateral lower extremities.  Therefore, given the Veteran's report of worsening and the inadequate August 2017 VA examination, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all additional records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected polyneuropathy of the bilateral lower extremities.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

For each of the Veteran's lower extremities, the examiner should identify the nature, extent, and severity of all manifestations of the Veteran's peripheral neuropathy, to include any neurological impairment.  The examiner should indicate whether such disabilities more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the impaired nerves. 

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's peripheral neuropathy on his daily activities. 

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




